Citation Nr: 0724602	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  04-21 385	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for hearing loss.  

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a disability of the 
cervical spine to include degenerative changes of the 
cervical spine and the shoulders, claimed as muscle and joint 
pain due to an undiagnosed illness.  

REPRESENTATION

Veteran  represented by:  Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
training from February 1972 to June 1972 and on active duty 
from December 1990 to June 1991.  He had additional active 
service with the Mississippi National Guard and in the Army 
Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In May 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  The transcript is of record.  

The Board has jurisdiction responsibility to consider whether 
it is proper for a claim to be reopened, and what the RO 
determined in this regard is irrelevant.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The claims of service connection are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a rating decision in April 1993, the RO denied the 
claim of service connection for hearing loss; after the 
veteran was notified of the adverse determination and of his 
appellate rights, he did not appeal the rating decision and 
the rating decision became final. 

2. The additional evidence submitted since the rating 
decision by the RO in April 1993 relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim of service 
connection for hearing loss.


CONCLUSIONS OF LAW

1. The rating decision of April 1993 by the RO, denying 
service connection for hearing loss, is final.  38 U.S.C.A. § 
7105(c) (West 2002).

2.  The additional evidence presented since the rating 
decision of April 1993, denying the claim of service 
connection for hearing loss, is new and material, and the 
claim of service connection for hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

In light of the favorable disposition, that is, the reopening 
of the claim of service connection for hearing loss, the only 
matter resolved in this decision, further discussion here of 
compliance with the VCAA with regard to the claim to reopen 
is not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence 
Procedural and Factual Background

The record shows that in a rating decision in April 1993 the 
RO denied the veteran's claim of service connection for 
hearing loss because hearing loss pre-existed service and was 
not aggravated by service.  

After the veteran was notified of the adverse determination 
and of his procedural and appellate rights, he did not appeal 
the rating decision and the rating decision became final by 
operation of law. 38 .F.R. § 3.104.

The evidence of record and considered by the RO at the time 
of the rating decision in April 1993 is summarized as 
follows:  

On enlistment in October 1971 for the National Guard, hearing 
was within normal limits.  On separation examination, there 
was a 50 decibels loss at 4000 Hertz in each ear.  On 
enlistment in December 1987 for the Army Reserve, the veteran 
was given a physical profile for hearing loss.  On 
examination in April 1990, noise induced hearing loss was 
noted.  On VA audiological examination in December 1992, the 
pertinent finding was sensorineural hearing loss and the 
veteran complained of tinnitus.   

Application to Reopen 

As the veteran's current application to reopen the claim was 
received in March 2003, the regulatory definition currently 
in effect applies.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



Additional Evidence 

The additional evidence presented since the April 1993 rating 
decision consists of Mississippi National Guard records from 
1976 to 1988, which contain a finding of high frequency 
hearing loss in October 1980 during an annual examination.  

The veteran testified that that he was exposed to artillery 
fire during his first period of active duty for training in 
1972. 

As the claim was previously denied because hearing loss pre-
existed the veteran's period of active duty, beginning in 
December 1990, and was not aggravated by service, as the 
additional evidence shows that the veteran was exposed to 
artillery fire during his first period of active duty for 
training in 1972 and that hearing loss was documented in 
records of the National Guard, dated in 1980, the additional 
evidence is new and material because when considered with the 
previous evidence of record it relates to an unestablished 
fact necessary to substantiate the claim, that is, evidence 
that pre-existing hearing loss developed during a period of 
active for training and raises a reasonable possibility of 
substantiating the claim. 


ORDER

As new and material evidence has been presented, the claim of 
service connection for hearing loss is reopened.  To this 
extent only, the appeal is granted.


REMAND

Before deciding the claims of service connection for hearing 
loss and tinnitus on the merits additional evidentiary 
development is needed under the duty to assist. 

On the claim of service connection for a disability of the 
cervical spine, service medical records show that in April 
1991 the veteran suffered burns in a gasoline  explosion and 
while running from the flames he tripped and hurt his left 
shoulder.  On VA examination in August 2003, X-rays revealed 
degenerative changes of the cervical spine, as well as in the 
left and right acromioclavicular joints.  The impressions 
were strain of the neck and sprain of the shoulders.  The 
examiner did not offer a nexus opinion.

In light of the above, the case is REMANDED for the following 
action:

1. Schedule the veteran for a VA 
audiological examination to determine 
whether the veteran has hearing loss 
and tinnitus and, if so, whether it is 
at least as likely as not that the 
current hearing loss and tinnitus is 
related to service.  The claims folder 
must be made available to the examiner 
for review.  

The examiner is asked to consider the 
following. 

On separation examination for the first 
period of active duty for training, 
there was a 50 decibels loss at 4000 
Hertz in each ear.  In 1980, high 
frequency hearing loss was noted in 
records of the National Guard and in 
December 1987 the veteran was given a 
physical profile for hearing loss.  On 
examination in April 1990 and a 
separation examination from active duty 
in June 1991, hearing loss was noted.

In considering the above, the examiner 
is asked to respond to the following: 

a). On the basis of the above 
documentation, was the finding of a 50 
decibel loss at 4000 Hertz consisted 
with noise-induced sensorineural 
hearing?  And if not, was hearing loss 
that pre-existed the period of active 
duty, beginning in December 1990, made 
permanently worse by service, 
considering the audiological findings 
in December 1987, in April 1990, and in 
June 1991? 

b). On the basis of the above 
documentation, is tinnitus consisted 
with noise-induced hearing loss? 

In formulating the opinion, the term 
"at least as likely as not" does not 
mean "within the realm of possibility, 
rather it means that the weight of the 
medical evidence both for and against 
the conclusion is so evenly divided 
that it is as medically sound to find 
in favor of causation as it is to find 
against causation.

2. Schedule the veteran for a VA 
orthopedic examination to determine 
whether it is at least as likely as not 
that any disability of the cervical 
spine or shoulders is related to the 
incident in service, when the veteran 
tripped and hurt his left shoulder. 

In formulating the opinion, the term "at 
least as likely as not" does not mean 
"within the realm of possibility, 
rather it means that the weight of the 
medical evidence both for and against 
the conclusion is so evenly divided 
that it is as medically sound to find 
in favor of causation as it is to find 
against causation.

3. After the above has been completed, 
adjudicate the claims.  If any 
determination remains adverse, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




 Department of Veterans Affairs


